DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

       ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                          Appellant,

                                       v.

     DOWNTOWN SURGERY CENTER a/a/o NICHOLE MOSELEY,
                       Appellee.

                                 No. 4D21-600

                                 [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case Nos. CACE20-14123
and COCE20-2650.

   Daniel E. Nordby and Jason Gonzalez of Shutts & Bowen LLP,
Tallahassee, and Garrett A. Tozier of Shutts & Bowen LLP, Tampa, for
appellant.

   Matthew Emanuel of Landau & Associates, P.A., Sunrise, for appellee.

                         ON CONFESSION OF ERROR

PER CURIAM.

   Based on the Third District’s recent decision in Priority Medical Centers,
LLC v. Allstate Insurance Co., 46 Fla. L. Weekly D978 (Fla. 3d DCA Apr.
28, 2021), appellee filed a confession of error in this case. We accept the
confession of error and reverse and remand for entry of final summary
judgment in Allstate’s favor. See Allstate Fire & Cas. Ins. Co. v. Katzell, No.
4D21-1044, 2021 WL 2559656 (Fla. 4th DCA June 23, 2021).

   Reversed and remanded.

LEVINE, C.J., WARNER and GROSS, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.